DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on November 30, 2018 and December 18, 2020 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The above claims are directed to a process of preparing products of Formula I, by reacting products of Formula II, or Formula IIa with 2-chloro-5-chloromethylpyridine. The aforementioned method can only result in products wherein variable Z is a 2-chloropyridine-5-yl group and R1 is H. The method does not allow the formation of other products wherein variable Z is, for example, a 5 membered heterocyclic group with two heteroatoms. Therefore, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicant seeks patent protection. 
It is suggested that Applicants limit the definition of variable Z to reflect only the products that are obtained using a 2-chloro-5-chloromethylpyridine as a reactant.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,667,401 B2 to Seifert et al in view of US Patent No. 4,803,277 to Shiokawa et al. 
Applicants recite the following process:
	Claim(s) 1-4 and 6-7 are directed to a method for preparing compounds of formula (I), 
    PNG
    media_image1.png
    125
    178
    media_image1.png
    Greyscale
starting from compounds of formula (II) or IIa in the 
Determination of the scope and content of the prior art:
US Patent No. 6,667,401 B2 teaches a method for preparing compounds of formula (I), 
    PNG
    media_image2.png
    99
    115
    media_image2.png
    Greyscale
 starting from compounds of formula (II) in the presence of an inert solvent and potentially in the presence of a phase transfer catalyst.
US Patent No. 4,803,277 teaches a method for preparing compounds of formula (I), 
    PNG
    media_image3.png
    73
    87
    media_image3.png
    Greyscale
 starting from compounds of formula (II) in the presence of solvents such as xylene, toluene or alkyl naphthalenes ( see column 4)
Ascertaining the difference between the prior art and the claims:
	The present method differs from the method disclosed in US Patent No. 6,667,401 B2 mainly in the selection of the solvent used: While US Patent No. 6,667,401 B2 recommends protic and dipolar aprotic solvents (in particular alcohols which are at most partially miscible with water, such as n-butanol etc.), the present method requires a nonpolar aliphatic or aromatic organic solvent.
Resolving the level of ordinary skill in the art:
However, one of ordinary skill in the art would be motivated to combine the method as taught by US Patent No. 6,667,401 B2 and US Patent No. 4,803,277 , in 
Accordingly, US Patent No. 6,667,401 B2 and US Patent No. 4,803,277 B2 render the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 	Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 6,667,401 B2 to Seifert et al in view of US Patent No. 4,803,277 to Shiokawa et al. 
 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same art specific subject matter. 
Claim(s) 1-4 and 6-7 are directed to a method for preparing compounds of formula (I), 
    PNG
    media_image1.png
    125
    178
    media_image1.png
    Greyscale
starting from compounds of formula (II) or IIa in the presence of a nonpolar aliphatic or aromatic organic solvent and in the presence of a phase transfer catalyst 
US Patent No. 4,803,277 teaches a method for preparing compounds of formula (I), 
    PNG
    media_image3.png
    73
    87
    media_image3.png
    Greyscale
 starting from compounds of formula (II) in the presence of solvents such as xylene, toluene or alkyl naphthalenes ( see column 4).
The present method differs from the method disclosed in US Patent No. 6,667,401 B2 mainly in the selection of the solvent used. 
“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
US Patent No. 6,667,401 B2. One of ordinary skill in the art would be motivated to combine the method as taught by US Patent No. 6,667,401 B2 and US Patent No. 4,803,277 in order to obtain the same product as the present invention by a more efficient preparation. Therefore, the selection of the solvents used in the present invention was an obvious possible variation for a person skilled in the art seeking alternative method parameters for the reaction of (II) to form (I). Even if Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Once the general reaction has been shown to be old, burden is on the applicant to present reason or authority for believing that their starting materials, reactants, solvents, etc would take part in or affect the basic reaction and thus alter the nature of the product or operability of the process.
 Accordingly, US Patent No. 6,667,401 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
     Claim Objections
   	Claims 1-7 are objected to because of the following grammatical informalities:
  Claim 1, line 1, begins reciting “Process for producing...”, which should be replaced with “A process for preparing...”
   Claim 2, line 1, begins reciting “Process according...”, which should be replaced with “The process according...”
Claim 3, line 1, begins reciting “Process according...”, which should be replaced with “The process according...”
    Claim 4, line 1, begins reciting “Process according...”, which should be replaced with “The process according...”
Claim 5, line 1, begins reciting “Process according...”, which should be replaced with “The process according...”
Claim 6, line 1, begins reciting “Process according...”, which should be replaced with “The process according...”
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626